Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-4 and 8-18 are pending, claims 5-7 having been cancelled and claims 12-15 having been withdrawn.  Applicant's response filed February 2, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn based on Applicant’s cancellation of the claim.

Double Patenting
The rejection of the claims on the ground of nonstatutory double patenting is withdrawn based on the terminal disclaimer filed on February 2, 2021.

Election/Restrictions
Claims 1-4, 8-11 and 16-18 are directed to an allowable product as discussed below. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-15, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 9, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art are DE4412821A1 to Nerger and JPH07-0792843 to Asada et al.
Nerger and Asada are discussed in the previous Office Action dated June 25, 2020. While Nerger and Asada disclose an apparatus comprising a continuously recirculating cleaning belt, a cleaning press roller, a cleaning drive roller, a steam guiding member to direct a cleaning fluid, such as steam, flow towards the cleaning belt in contact with the surface to clean the surface (as discussed in greater detail in the previous Office Action), the cited prior art does not explicitly disclose an arrangement wherein the cleaning fluid stream guiding member is interiorly located within the perimeter of the cleaning belt to direct a cleaning fluid stream flow towards the cleaning press roller at an opposite side of the cleaning press roller to a side at which the cleaning press roller is to bring the cleaning belt in contact with the surface (see Applicant's Fig. 5 where the steam flow 550 is located at the opposite side of cleaning press roller 620 to a side at which the cleaning press roller is to bring the cleaning belt 530 in contact with the roller surface 520).  Neither Nerger nor Asada provides any motivation or reason to arrange the cleaning fluid stream guiding member at an opposing side of the cleaning press roller (see Nerger Figs. 1-4 where the cleaning fluid stream is directed to apply steam directly onto the surface or directly onto the contact point where the belt meets the surface to be cleaned).
No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1-4 and 8-18 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS LEE/               Primary Examiner, Art Unit 1714